Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of copending Application No. 17/111,437 (Reference Application) in view of Kusaka (U.S 2004/0114324 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Reference Application in view of Kamimura are obvious over the claims of the instant application. Please see the table below for mapping in which the bolded limitations indicate the corresponding limitations between the Reference Application and the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Reference Application:
1) A portable computing device, comprising: a base portion that includes a keyboard; and a display portion that is movably coupled to the base portion and includes: a heat sink with cooling fins; one or more heat-generating electronic devices that are thermally coupled to the heat sink (the heat sink comprises the vapor chamber in the reference application); and at least one cooling fan configured to force cooling from the at least one cooling fan air across  at least a portion of the one or more heat-generating electronic devices towards the cooling fins.
1) A computing device, comprising: a heat sink that has a plurality of cooling fins and a vapor chamber; one or more heat-generating electronic devices that are thermally coupled to the vapor chamber; and at least one cooling fan configured to direct cooling air across the plurality of cooling fins, wherein a first fin included in the plurality of cooling fins and a second fin included in the plurality of cooling fins form a first air passage that has a first air inlet opening and a first air outlet opening, and wherein each of the first fin and the second fin has a planar shape that is at least one of linear or curved, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin, and a first distance between the first fin and the second fin proximate to the first air inlet opening is less than a second distance between the first fin and the second fin proximate to the first air outlet opening.

11) The computing device of claim 1, wherein the heat sink, the one or more heat-generating electronic devices, and the at least one cooling fan are disposed within a display portion of the computing device.

12) The computing device of claim 11, wherein the display portion is configured to be movably coupled to a base portion of a computing device that includes a keyboard.
3) The portable computing device of claim 1, wherein the heat sink includes a vapor chamber that is thermally coupled to the cooling fins.
1) A computing device, comprising: a heat sink that has a plurality of cooling fins and a vapor chamber; one or more heat-generating electronic devices that are thermally coupled to the vapor chamber; and at least one cooling fan configured to direct cooling air across the plurality of cooling fins, wherein a first fin included in the plurality of cooling fins and a second fin included in the plurality of cooling fins form a first air passage that has a first air inlet opening and a first air outlet opening, and wherein each of the first fin and the second fin has a planar shape that is at least one of linear or curved, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin, and a first distance between the first fin and the second fin proximate to the first air inlet opening is less than a second distance between the first fin and the second fin proximate to the first air outlet opening.
18) A display, comprising: a housing (although the scope of display portion could be considered to encompass a housing, an additional reference is provided below to further explicitly teach a housing); a heat sink with cooling fins that is disposed within the housing; one or more heat-generating electronic devices that are thermally coupled to the heat sink and disposed within the housing; and at least one cooling fan that is configured to direct cooling air across the cooling fins and is disposed within the housing and at least a portion of the one or more heat-generating electronic devices.
1) A computing device, comprising: a heat sink that has a plurality of cooling fins and a vapor chamber; one or more heat-generating electronic devices that are thermally coupled to the vapor chamber; and at least one cooling fan configured to direct cooling air across the plurality of cooling fins, wherein a first fin included in the plurality of cooling fins and a second fin included in the plurality of cooling fins form a first air passage that has a first air inlet opening and a first air outlet opening, and wherein each of the first fin and the second fin has a planar shape that is at least one of linear or curved, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin, and a first distance between the first fin and the second fin proximate to the first air inlet opening is less than a second distance between the first fin and the second fin proximate to the first air outlet opening.

11) The computing device of claim 1, wherein the heat sink, the one or more heat-generating electronic devices, and the at least one cooling fan are disposed within a display portion of the computing device.
19) The display of claim 18, wherein the display is configured to be movably coupled to a base of a computing device that includes a keyboard.
12) The computing device of claim 11, wherein the display portion is configured to be movably coupled to a base portion of a computing device that includes a keyboard.
20) The display of claim 18, wherein the heat sink includes a vapor chamber that is thermally coupled to the cooling fins.
1) A computing device, comprising: a heat sink that has a plurality of cooling fins and a vapor chamber; one or more heat-generating electronic devices that are thermally coupled to the vapor chamber; and at least one cooling fan configured to direct cooling air across the plurality of cooling fins, wherein a first fin included in the plurality of cooling fins and a second fin included in the plurality of cooling fins form a first air passage that has a first air inlet opening and a first air outlet opening, and wherein each of the first fin and the second fin has a planar shape that is at least one of linear or curved, the first fin is adjacent to the second fin with no intervening fins between the first fin and the second fin, and a first distance between the first fin and the second fin proximate to the first air inlet opening is less than a second distance between the first fin and the second fin proximate to the first air outlet opening.


Regarding claim 1 of the instant application, the Reference Application does not claim a portable computing device and at least one cooling fan configured to force cooling air from the at least one cooling fan across at least a portion of the one or more heat-generating electronic devices.
However, Kusaka teaches (Figs.1-7) a portable computing device (1 is a portable computer) and at least one cooling fan (26) configured to force cooling air to force cooling air from the at least one cooling fan across at least a portion of the one or more heat-generating electronic devices (Fig.7, #26 forced cooling air to across the top of the one or more heat generating device #11 towards the fins #37/47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kusaka to modify the Reference Application such that the computer device is a portable computer device in order to make it easier to transport the computer device for use in different locations and such that the at least one cooling fan configured to force cooling air from the at least one cooling fan across at least a portion of the one or more heat-generating electronic devices in order to further achieve the cooling benefits of the fan by directing cool air across the electronic devices to better dissipate heat generated during use.
Regarding claim 18 of the instant application, the Reference Application does not claim a display, comprising: a housing; a heat sink with cooling fins that is disposed within the housing; one or more heat-generating electronic devices that are disposed within the housing; and at least one cooling fan that is disposed within the housing and at least a portion of the one or more heat-generating electronic devices.
However, Kusaka teaches (Figs.1-10) a display (3), comprising: a housing (1); a heat sink (23) that is disposed within the housing (23 is disposed within 1); one or more heat-generating electronic devices (11) that are disposed within the housing (11 is disposed within 1); and at least one cooling fan (26) that is disposed within the housing (26 is disposed within 1) and to force cooling air from the at least one cooling fan across at least a portion of the one or more heat-generating electronic devices (Fig.7, #26 forced cooling air to across the top of the one or more heat generating device #11 towards the fins #37/47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kusaka to modify the Reference Application such that the display incorporates a housing in order to house parts for the display in a housing that protects the parts from external physical damage and such that the at least one cooling fan directs cooling air across at least a portion of the one or more heat-generating electronic devices in order to further achieve the cooling benefits of the fan by directing cool air across the electronic devices to better dissipate heat generated during use.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusaka (U.S 2004/0114324 A1). 
In regards to Claim 1, Kusaka discloses a portable computing device (Fig.1-2), comprising: a base portion (Fig.2, #4) that includes a keyboard (Fig.2, #5); and a display portion (Fig.2, #3) that is movably coupled to the base portion (Fig.1-2) and includes: a heat sink (Fig.4, #23 which consist of radiators #31/32) with cooling fins (Fig.7, #47/37, the office interprets the protuberance’s as fins); one or more heat-generating electronic devices that are thermally coupled to the heat sink (Fig.7, #11 which is the display consisting of circuitry to display images is coupled to the heatsink #23); and at least one cooling fan (Fig.7, #26) configured to force cooling air from the at least one cooling fan across at least a portion of the one or more heat-generating electronic devices toward the cooling fins (Fig.7 and paragraph [0048], which discloses the fan forcing a portion of the cooling air from #26 towards #37/47 and across the top of the one or more heat generating component #11). 
In regards to Claim 10, Kusaka discloses the portable computing device of claim 1, wherein the display portion has a first surface (Fig.7-8, right side/backside of display portion #3), and the display portion further includes a first air inlet (Fig.8, #26 is shown with a first air inlet on the first surface) that is formed in the first surface (Fig.8) and is fluidly coupled to the at least one cooling fan (Fig.7-8, air inlet is fluidly coupled to the least one cooling fan #26).
In regards to Claim 12, Kusaka discloses the portable computing device of claim 1, wherein: the display portion has a first surface (Fig.8, #13 outer surface); the display portion further includes a first air outlet (Fig.8, #34) that is fluidly coupled to the at least one cooling fan (paragraph [0037], which discloses #34 is fluidly coupled to fan #26); and the display portion further includes a first air inlet (Fig.8, #26 discloses the first air inlet) that is formed in the first surface (Fig.8, air inlet formed on the first surface) and is positioned such that, when the base portion rests on a horizontal surface (Fig.8) and the display portion is opened away from the base portion (Fig.8, opened), the first air inlet is disposed below the first air outlet (Fig.8, discloses air inlet #26 below #34, when display portion is open).
	In regards to Claim 18, Kusaka discloses a display, comprising: a housing (Fig.2, #1); a heat sink with cooling fins (Fig.7, #23 having fins #47/37) that is disposed within the housing (Fig.2 and 7); one or more heat-generating electronic devices (Fig.2-7, #11, which is the display consisting of circuitry to display images on said display #11) that are thermally coupled to the heat sink (Fig.7, #11 is thermally coupled to #23) and disposed within the housing (Fig.7); and at least one cooling fan (Fig.7, #26) that is configured to force cooling air from the at least one cooling fan across at least a portion of the one or more heat-generating electronic devices toward the cooling fins (Fig.7 and paragraph [0048], which discloses the fan forcing a portion of the cooling air from #26 towards #37/47 and across the top of the one or more heat generating component #11, wherein the at least one cooling fan is disposed within the housing (Fig.4 and 7, #26 is within housing #1).
In regards to Claim 19, Kusaka discloses the display of claim 18, wherein the display (Fig.1-2, #3) is configured to be movably coupled to a base (Fig.1-2, #4) of a computing device that includes a keyboard (Fig.1-2, #5).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (U.S 2004/0114324 A1) in view of Shinki (U.S 2010/0296009 A1). 
In regards to Claim 2, Kusaka discloses the portable computing device of claim 1, wherein the one or more heat-generating electronic devices is coupled to the heat sink (Fig.4 and 7, #11 is coupled to the heatsink #23).
Kusaka fails to disclose: one or more heat-generating electronic devices are mounted on a printed circuit board.
However, Shinki discloses: One or more heat-generating electronic devices are mounted on a printed circuit board coupled to a heatsink (Fig.1 & 5, display #10 includes a circuit board #21 comprising one or more heat generating devices #26a-c, coupled to a heatsink paragraph [0046], as such the office notes that with the combination of Kusaka in view of Shinki, the one or more heat generating component of the display coupled to the heatsink (as taught by Kusaka) would be modified to include a circuit board having one or more heat generating devices (as taught by Shinki) to control the display within the display portion). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the one or more heat generating component of the display coupled to the heatsink (as taught by Kusaka) would be modified to include a circuit board having one or more heat generating devices (as taught by Shinki) to control the display within the display portion. By including a PCB with heat generating components, would enable the display to display images and/or data to a user via said components. 
Furthermore,  MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by including a circuit board having one or more heat generating devices coupled to the display would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Kusaka in view of Shinki both disclose a housing including a display. By including a PCB with heat generating components coupled to the display, would enable the display to display images and/or data to a user via said components (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
In regards to Claim 9, Kusaka discloses the portable computing device of claim 1. 
Kusaka fails to disclose: Wherein the display portion further includes a display screen that is physically separated from the heat sink by an air gap.
However, Shinki discloses: Wherein the display portion (Fig.1, #11) further includes a display screen (Fig.1, #10) that is physically separated from the heat sink (Fig.1, #26a has a heatsink) by an air gap (Fig.1, #10 is separated from #26a, as such the office notes that with the combination of Kusaka in view of Shinki, the display portion including a display screen (as taught by Kusaka) would be modified such that the circuitry having a heatsink controlling the display would be separated via an air gap (as taught by Shinki) to prevent heat from directly contacting the display screen). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display portion including a display screen (as taught by Kusaka) such that the circuitry (PCB + heat generating components) having a heatsink controlling the display would be separated via an air gap (as taught by Shinki) to prevent heat from directly contacting the display screen. By including an air gap between the PCB and display screen, would create an air barrier and mitigate heat from accumulating directly on the display screen. 
Claim 3-4, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (U.S 2004/0114324 A1) in view of Stellman (U.S 2018/0164042 A1). 
 In regards to Claim 3, Kusaka discloses the portable computing device of claim 1.
Kusaka fails to disclose: Wherein the heat sink includes a vapor chamber that is thermally coupled to the cooling fins.
However, Stellman discloses: Wherein the heat sink (Fig.2 & 7, #15) includes a vapor chamber (Fig.2 & 7, #12)  that is thermally coupled to the cooling fins (Fig.7, #42, as such the office notes that with the combination of Kusaka in view of Stellman to modify the heat sink (as taught by Kusaka) with a heatsink which includes a vapor chamber that is thermally coupled to the cooling fins (as taught by Stellman) in order to dissipate heat in a compact, plate-like display).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have replaced the heat sink (as taught by Kusaka) with a heatsink comprising a vapor chamber that is thermally coupled to the cooling fins (as taught by Stellman) in order to dissipate heat in a compact, plate-like, and thin form, thus being able to fit in a thin display (Stellman, Paragraph [0020-0021]).
In regards to Claim 3, Kusaka in view of Stellman disclose the portable computing device of claim 3, wherein the heat sink includes a vapor chamber that is thermally coupled to the cooling fins (Stellman, Fig.2 and 3, #12 is thermally coupled to the heatsink #15).
In regards to Claim 4, Kusaka in view of Stellman disclose the portable computing device of claim 3, wherein the at least one cooling fan is mounted on the vapor chamber (Stellman, Fig.2, #16 mounted on the bottom side of the vapor chamber). 
In regards to Claim 16, Kusaka disclose the portable computing device of claim 1.
 Kusaka fails to disclose: wherein the one or more heat-generating electronic devices are positioned proximate an evaporator portion of a vapor chamber.
However, Stellman discloses: The one or more heat-generating electronic devices (Fig.2&7, #20) are positioned proximate ([0026] and [0027]) an evaporator portion ([0026]: evaporation region) of a vapor chamber (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Stellman to modify Kusaka such that the one or more heat-generating electronic devices are positioned proximate an evaporator portion of a vapor chamber in order to more easily transfer heat by positioning the one or more heat-generating electronic devices closer to the evaporator portion of the vapor chamber.
In regards to Claim 20, Kusaka disclose the display of claim 18.
 Kusaka fails to disclose: wherein the heat sink includes a vapor chamber that is thermally coupled to the cooling fins.
However, Stellman discloses: The heat sink (Fig.2, #15) includes a vapor chamber (Fig.2, #12) that is thermally coupled to the cooling fins ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Stellman to modify Kusaka such that the heat sink includes a vapor chamber that is thermally coupled to the cooling fins in order to dissipate heat in a compact, plate-like, and thin form thus being able to fit in a thin display (Stellman, paragraphs [0020-0021]). 
In regards to Claim 21, Kusaka in view of Stellman disclose the display of claim 18, wherein the at least one cooling fan (Stellman, Fig.2, #16) is mounted on the vapor chamber (Stellman, [0022], #16 is mounted on the bottom side of the vapor chamber #12). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Stellman to Kusaka such that the at least one cooling fan is mounted on the vapor chamber in order to directly expose the vapor chamber to the cooling air of the cooling fan and draw heat away from the one or more heat-generating electronic devices (Stellman, [0023]).



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (U.S 2004/0114324 A1) in view of Stellman (U.S 2018/0164042 A1), and further, in view of Huang (U.S 2017/0023308 A1). 
In regards to Claim 5, Kusaka in view of Stellman disclose the portable computing device of claim 3.
Kusaka in view of Stellman fail to disclose: Wherein the vapor chamber includes a plurality of internal columns arranged in a repeating triangular pattern.
However, Huang discloses: Wherein the vapor chamber (Fig.2-4c, #VC) includes a plurality of internal columns (Fig.2-4c, #221) arranged in a repeating triangular pattern (See Fig.4b below)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Huang to modify Kusaka in view of Stellman such that the vapor chamber includes a plurality of internal columns in order to provide an improved means of directing the expanding working fluid to the condenser section of the vapor chamber ([0036]). 



    PNG
    media_image1.png
    454
    442
    media_image1.png
    Greyscale

In regards to Claim 6, Kusaka in view of Stellman and Huang disclose the portable computing device of claim 5, wherein each internal column (Huang each 211) included in at least a subset (Huang subset of columns not centered on the edge) of the plurality of internal columns is adjacent to six other internal columns (Huang see Fig.4B above: the six 211s surrounding the individual 211) included in the plurality of internal columns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Huang to modify Kusaka in view of Stellman, such that each internal column included is adjacent to six other internal columns in order to achieved the improved means of directing the expanding working fluid to the condenser section of the vapor chamber as discussed in claim 5 above.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (U.S 2004/0114324 A1) in view of Lin (US 2018/0317343).
In regards to Claim 7, Kusaka disclose the portable computing device of claim 1.
 Kusaka fails to disclose: The one or more heat-generating electronic devices comprise at least two processing units.
However, Lin teaches (Figs.1-3C) the one or more heat-generating electronic devices (140, each of the electronic components collectively form the heat source 140) comprise at least two processing units ([0028]: CPU and GPU).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Lin to modify Kusaka such that the one or more heat-generating electronic devices comprise at least two processing units in order to increase the processing power of the portable computing device.
In regards to Claim 8, Kusaka in view Lin disclose the portable computing device of claim 7,  wherein the heat sink (Lin 240) includes a single vapor chamber (Lin [0029]: 240 includes a single vapor chamber) and the at least two processing units are thermally coupled (Lin [0029]) to the single vapor chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Lin to modify Kusaka such that the heat sink includes a single vapor chamber and the at least two processing units are thermally coupled to the single vapor chamber in order to dissipate heat from the at least two processing units in a compact, plate-like, and thin form thus being able to fit in a thin display.


Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (U.S 2004/0114324 A1) in view of Degner (U.S 2018/0352676 A1).
In regards to Claim 11, Kusaka discloses the portable computing device of claim 10, wherein: the at least one cooling fan (Fig.4 and 7, #26) comprises a first cooling fan (Fig.4, #26) and the first air inlet is fluidly coupled to the first cooling fan (Fig.7-8, air inlet is fluidly coupled to the least one cooling fan #26).
Kusaka fails to disclose: The at least one cooling fan comprises a second cooling fan; and the display portion further includes a second air inlet that is formed in the first surface and is fluidly coupled to the second cooling fan.
However, Degner teaches (Figs.1-4) the at least one cooling fan (302) comprises a first cooling fan (406) and a second cooling fan (408); the first air inlet (202) is fluidly coupled (Fig.3) to the first cooling fan; and the display portion (100) further includes a second air inlet (204) that is formed in the surface (surface of 106 where 202 and 204 are disposed) and is fluidly coupled (Fig.3) to the second cooling fan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Degner to modify Kusaka such that the at least one cooling fan comprises a second cooling fan and a second air inlet in order to increase cooling by adding a second fan with a second air inlet.
In regards to Claim 14, Kusaka discloses disclose the portable computing device of claim 1, the at least one cooling fan comprises a first cooling fan (Fig.2-7, #26).
Kusaka fails to disclose: A second cooling fan that both cause cooling air to discharge into a plenum prior to flowing across the cooling fins.
However, Degner teaches (Figs.1-4B, 7A, and 10-12) the at least one cooling fan (302) comprises a first cooling fan (406) and a second cooling fan (408) that both cause cooling air (air entering through 202 and 204) to discharge into a plenum prior (554 and 556) to flowing across the cooling fins (1002) (406 and 408 both cause air entering through 202 and 204 to discharge into 554 and 556 before flowing across 1002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Degner to modify Kusaka such that the at least one cooling fan comprises a second cooling fan in order to increase cooling by adding a second fan.
In regards to Claim 15, Kusaka in view of Degner disclose the portable computing device of claim 14, wherein the first cooling fan is configured to operate at a rotational speed (Degner, rotational speed of 504) that is within 100 rotations per minute of a rotational speed (Degner, rotational speed of 506) associated with the second cooling fan (Degner, [0065]: the speed differential can be maintained at any speed levels and a non-zero speed differential of about 6% to 10% can be maintained thus a rotational speed within 100 rotations per minute can mathematically be achieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Degner to modify Kusaka such that the first cooling fan operates at a rotational speed within 100 rotations per minute of a rotational speed of the second fan in order to avoid creating loud noise (Degner, [0065]).
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (U.S 2004/0114324 A1) in view of Janik (U.S 6,212,069).
In regards to Claim 13, Kusaka discloses the portable computing device of claim 1.
Kusaka fails to disclose: wherein the display portion includes an air inlet that is fluidly coupled to a first inlet of the at least one cooling fan, and wherein the air inlet increases in size when the display portion is opened away from the base portion.
However, Janik discloses: wherein the display portion (Fig.6 and 22, #24) includes an air inlet (Fig.22; Col.11, Lns.9-21, portion between #28 and #26 showing the arrow is the air inlet) that is fluidly coupled to a first inlet (#92) of the at least one cooling fan (#88), and wherein the air inlet increases in size (size of the air inlet) when the display portion is opened away from the base portion (#22) (Col.11, Lns.4-8, the air inlet opening increases in size by translating #28 away from #26 when the portable computing device is opened (i.e. #24 is opened away from #22)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Janik to Kusaka such that the display portion includes an air inlet that increases in size when the portable computing device is opened in order to concentrate cool airflow directly onto the one or more heat-generating electronic devices when the portable computing device is being used.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (U.S 2004/0114324 A1) in view of Wu (US 2018/0040532 A1).
In regards to Claim 17, Kusaka discloses the portable computing device of claim 1.
Kusaka fails to disclose: Wherein the one or more heat-generating electronic devices are thermally coupled to the heat sink via a diamond like carbon coating formed at a discrete location proximate a higher heat generating region of one of the one or more heat-generating electronic devices.
However, Wu discloses: wherein the one or more heat-generating electronic devices (550) are thermally coupled to the heat sink (Fig.5, #510 and #520 in combination) via a diamond-like carbon coating ([0039]: #540, diamond-like carbon) formed at a discrete location (location 540 is formed) proximate a higher heat-generating region (Fig. 5, the region between #550 and #540 where a high amount of heat is generated from #550) of one ([0035]: #550 - CPU) of the one or more heat-generating electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Wu to modify Kusaka such that a diamond-like carbon coating is used to thermally couple the one or more heat-generating electronic devices to the heat sink in order to increase a rate of heat dissipation from the heat sink (Wu, [0039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griffin (U.S Patent 4,980,848) – Display portion of a portable computing device comprising a display screen, one or more heat generating components mounted on a PCB, and cooling air configured to enter said portion and flow across the one or more heat generating components to dissipate heat outside of said portion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835